DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of the issued patent Shattil, US 10,637,705 B1 (Shattil’705 hereinafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent 10,637,705 B1.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent US 10/637,705
1. An apparatus, comprising:
a code-division multiplexer configured to multiplex each of a plurality of data streams into a different one of a plurality of spread- Discrete Fourier Transform (DFT) code division multiple-access channels;

a DFT spreader configured to spread multiplexed original data symbols to produce a plurality of DFT-spread data symbols;
a mapper configured to map each one of the plurality of DFT-spread data symbols to one of a plurality of Orthogonal Frequency Division Multiplexing (OFDM) subcarriers; 
and an inverse discrete Fourier transform (IDFT) configured to generate an OFDM transmission signal comprising the plurality of OFDM subcarriers, each modulated with one of the plurality of spread data symbols.

2. The apparatus of Claim 1, 
wherein the code-division multiplexer is configured to arrange the original data symbols in each of a plurality of length-N blocks to be spread by the DFT spreader, such that each of the plurality of data streams is spread with a code set corresponding to its spread-DFT code division multiple access channel.


3. The apparatus of Claim 1, wherein the DFT spreader comprises the code-division multiplexer.

4. The apparatus of Claim 1, further comprising a scheduler communicatively coupled to the code-division multiplexer and configured to assign each spread-DFT code division multiple access channel to one of a plurality of User Equipments (UEs).

5. The apparatus of Claim 1, wherein the DFT spreader employs at least one of a set of orthogonal codes and a set of quasi-orthogonal codes to spread the multiplexed original data symbols.

6. The apparatus of Claim 1, wherein the OFDM transmission signal comprises a sequence of single-carrier frequency division multiple access (SC-FDMA) symbols, each SC-FDMA symbol comprising a plurality of code-division multiple-access channels.

7. The apparatus of Claim 1, wherein the mapper maps the plurality of DFT-spread data symbols to contiguous or non-contiguous OFDM subcarriers.

8. The apparatus of Claim 1, further comprising a scheduler configured to assign multiple ones of the plurality of data streams to a common Physical Resource Block (PRB) based on at least one of similarity in modulation scheme and similarity in scaling factor.


9. The apparatus of Claim 8, further comprising a layer mapper configured to map each PRB to at least one of a different layer and a different power amplifier.

10. A method, comprising:
multiplexing each of a plurality of data streams into a different one of a plurality of spread- Discrete Fourier Transform (DFT) code division multiple-access channels;
spreading multiplexed original data symbols to produce a plurality of DFT-spread data symbols;
mapping each one of the plurality of DFT-spread data symbols to one of a plurality of Orthogonal Frequency Division Multiplexing (OFDM) subcarriers; and
operating an inverse discrete Fourier transform (IDFT) on the DFT-spread data symbols to generate an OFDM transmission signal.

12. The method of Claim 10, 
wherein the multiplexing arranges the original data symbols in each of a plurality of length-N blocks for spreading, such that each of the plurality of data streams is spread with a code set corresponding to its spread-DFT code division multiple access channel.

11. The method of Claim 10, 
wherein each of the plurality of DFT-spread data symbols is a single-carrier frequency division multiple access (SC-FDMA) symbol comprising a plurality of sub-symbols that comprises the original data symbols code-division multiplexed into the plurality of spread-DFT code division multiple-access channels.

13. The method of Claim 10, wherein the OFDM transmission signal is a downlink signal.

14. The method of Claim 10, wherein the multiplexing further comprises assigning each spread DFT
code division multiple access channel to one of a plurality of User Equipments (UEs).

15. The method of Claim 10, wherein the spreading employs at least one of a set of orthogonal codes and a set of quasi-orthogonal codes to spread the multiplexed original data symbols.

16. The method of Claim 10, wherein the OFDM transmission signal comprises a sequence of single-carrier frequency division multiple access (SC FDMA) symbols, each SC-FDMA symbol comprising original data symbols multiplexed to a plurality of code-division multiple-access channels.

17. The method of Claim 10, wherein the mapping is configured to map the plurality of DFT spread data symbols to contiguous or non-contiguous OFDM subcarriers.

18. The method of Claim 10, further comprising assigning multiple ones of the plurality of data streams to a common Physical Resource Block (PRB) based on at least one of similarity in modulation scheme and similarity in scaling factor.

19. The method of Claim 19, further comprising mapping each PRB to at least one of a different layer and a different power amplifier.

20. An Orthogonal Frequency Division Multiplexing (OFDM) transmitter apparatus configured to generate an OFDM multiple-access signal with low Peak-to-Average Power, the transmitter apparatus comprising at least one processor, at least one memory in electronic communication with the at least one processor, and instructions stored in the at least one memory, the instructions executable by the at least one processor to:
multiplex each of a plurality of data streams into a different one of a plurality of spread Discrete
Fourier Transform (DFT) code division multiple-access channels;
spread multiplexed original data symbols to produce a plurality of DFT-spread data symbols;

map each one of the plurality of DFT-spread data symbols to one of a plurality of OFDM subcarriers; and perform an inverse discrete Fourier transform (IDFT) on the DFT-spread data symbols to generate an OFDM transmission signal.

21. The apparatus of Claim 20, 
wherein the instructions to multiplex provide for arranging the original data symbols in each of a plurality of length-N blocks for spreading, such that each of the plurality of data streams is spread with a code set corresponding to its spread-DFT code division multiple access channel.

22. The apparatus of Claim 20, wherein the instructions to multiplex provide for assigning each spread-DFT code division multiple access channel to one of a plurality of User Equipments (UEs).

23. The apparatus of Claim 20, wherein the instructions to spread provide for employing at least one of a set of orthogonal codes and a set of quasi-orthogonal codes to spread the multiplexed original data symbols.

24. The apparatus of Claim 20, wherein the OFDM transmission signal comprises a sequence of single-carrier frequency division multiple access (SC-FDMA) symbols, each SC-FDMA symbol comprising original data symbols multiplexed to a plurality of code-division multiple-access channels.

25. The apparatus of Claim 20, wherein the instructions to map provides for mapping the plurality of DFT-spread data symbols to contiguous or non-contiguous OFDM sub carriers.

26. The apparatus of Claim 20, further comprising instructions to assign multiple ones of the plurality of data streams to a common Physical Resource Block (PRB) based on at least one of similarity in modulation scheme and similarity in scaling factor.

27. The apparatus of Claim 26, further comprising instructions to map each PRB to at least one of a different layer and a different power amplifier.

1. An apparatus, comprising:
a code-division multiplexer configured to multiplex each of a plurality of data streams into a different one of a plurality of spread-Discrete Fourier Transform (DFT) code division multiple-access channels;
a DFT spreader configured to spread multiplexed original data symbols to produce a plurality of DFT-spread data
symbols;
a mapper configured to map each one of the plurality of DFT-spread data symbols to one of a plurality of Orthogonal Frequency Division Multiplexing (OFDM) subcarriers; and
an inverse discrete Fourier transform (IDFT) configured to generate an OFDM transmission signal comprising
the plurality of OFDM subcarriers, each modulated with one of the plurality of spread data symbols;


wherein the code-division multiplexer is configured to arrange the original data symbols in each of a plurality of length-N blocks to be spread by the DFT spreader, such that each of the plurality of data streams is spread with a code set corresponding to its spread-DFT code division multiple access channel.


2. The apparatus of claim 1, wherein the DFT spreader comprises the code-division multiplexer.

3. The apparatus of claim 1, further comprising a scheduler communicatively coupled to the code-division multiplexer and configured to assign each spread-DFT code division multiple access channel to one of a plurality of User Equipments (UEs).

4. The apparatus of claim 1, wherein the DFT spreader employs at least one of a set of orthogonal codes and a set
of quasi-orthogonal codes to spread the multiplexed original data symbols.

5. The apparatus of claim 1, wherein the OFDM transmission signal comprises a sequence of single-carrier frequency division multiple access (SC-FDMA) symbols, each SC-FDMA symbol comprising a plurality of code-division multiple-access channels.

6. The apparatus of claim 1, wherein the mapper maps the plurality of DFT-spread data symbols to contiguous or
non-contiguous OFDM subcarriers.

7. The apparatus of claim 1, further comprising a scheduler configured to assign multiple ones of the plurality of
data streams to a common Physical Resource Block (PRB) based on at least one of similarity in modulation scheme and similarity in scaling factor.

8. The apparatus of claim 7, further comprising a layer mapper configured to map each PRB to at least one of a
different layer and a different power amplifier.

9. A method, comprising:
multiplexing each of a plurality of data streams into a different one of a plurality of spread-Discrete Fourier Transform (DFT) code division multiple-access channels;
spreading multiplexed original data symbols to produce a plurality of DFT-spread data symbols;
mapping each one of the plurality of DFT-spread data symbols to one of a plurality of Orthogonal Frequency
Division Multiplexing (OFDM) subcarriers; and
operating an inverse discrete Fourier transform (IDFT) on the DFT-spread data symbols to generate an OFDM
transmission signal;



wherein the multiplexing arranges the original data symbols in each of a plurality of length-N blocks for
spreading, such that each of the plurality of data streams is spread with a code set corresponding to its spread-DFT code division multiple access channel.

10. The method of claim 9, wherein each of the plurality of DFT-spread data symbols is a single-carrier frequency division multiple access (SC-FDMA) symbol comprising a plurality of sub-symbols that comprises the original data symbols code-division multiplexed into the plurality of
spread-DFT code division multiple-access channels.

11. The method of claim 9, wherein the OFDM transmission signal is a downlink signal.

12. The method of claim 9, wherein the multiplexing further comprises assigning each spread-DFT code division multiple access channel to one of a plurality of User Equipments (UEs).

13. The method of claim 9, wherein the spreading employs at least one of a set of orthogonal codes and a set of quasi-orthogonal codes to spread the multiplexed original data symbols.

14. The method of claim 9, wherein the OFDM transmission signal comprises a sequence of single-carrier frequency
division multiple access (SC-FDMA) symbols, each SCFDMA symbol comprising original data symbols multiplexed to a plurality of code-division multiple-access channels.


15. The method of claim 9, wherein the mapping is configured to map the plurality of DFT-spread data symbols to contiguous or non-contiguous OFDM subcarriers.

16. The method of claim 9, further comprising assigning multiple ones of the plurality of data streams to a common Physical Resource Block (PRB) based on at least one of similarity in modulation scheme and similarity in scaling factor.

17. The method of claim 16, further comprising mapping each PRB to at least one of a different layer and a different power amplifier.

18. An Orthogonal Frequency Division Multiplexing (OFDM) transmitter apparatus configured to generate an OFDM multiple-access signal with low Peak-to-Average Power, the transmitter apparatus comprising at least one processor, at least one memory in electronic communication
with the at least one processor, and instructions stored in the at least one memory, the instructions executable by the at least one processor to:
multiplex each of a plurality of data streams into a different one of a plurality of spread-Discrete Fourier
Transform (DFT) code division multiple-access channels;
spread multiplexed original data symbols to produce a plurality of DFT-spread data symbols;
map each one of the plurality of DFT-spread data symbols to one of a plurality of OFDM subcarriers; and
perform an inverse discrete Fourier transform (IDFT) on DFT-spread data symbols to generate an OFDM transmission signal;


wherein the instructions to multiplex provide for arranging the original data symbols in each of a plurality of length-N blocks for spreading, such that each of the plurality of data streams is spread with a code set corresponding to its spread-DFT code division multiple access channel.

19. The apparatus of claim 18, wherein the instructions to multiplex provide for assigning each spread-DFT code division multiple access channel to one of a plurality of User Equipments (UEs).

20. The apparatus of claim 18, wherein the instructions to spread provide for employing at least one of a set of orthogonal codes and a set of quasi orthogonal codes to spread the multiplexed original data symbols.

21. The apparatus of claim 18, wherein the OFDM transmission signal comprises a sequence of single-carrier
frequency division multiple access (SC-FDMA) symbols, each SC-FDMA symbol comprising original data symbols multiplexed to a plurality of code-division multiple-access channels.

22. The apparatus of claim 18, wherein the instructions to map provides for mapping the plurality of DFT-spread data symbols to contiguous or non-contiguous OFDM subcarriers.

23. The apparatus of claim 18, farther comprising instructions to assign multiple ones of the plurality of data streams to a common Physical Resource Block (PRB) based on at
least one of similarity in modulation scheme and similarity in scaling factor.

24. The apparatus of claim 23, farther comprising instructions to map each PRB to at least one of a different layer and a different power amplifier.



Regarding claim 1, Shattil’705 discloses an apparatus, comprising:
a code-division multiplexer configured to multiplex each of a plurality of data streams into a different one of a plurality of spread- Discrete Fourier Transform (DFT) code division multiple-access channels;
a DFT spreader configured to spread multiplexed original data symbols to produce a plurality of DFT-spread data symbols;
a mapper configured to map each one of the plurality of DFT-spread data symbols to one of a plurality of Orthogonal Frequency Division Multiplexing (OFDM) subcarriers; 
and an inverse discrete Fourier transform (IDFT) configured to generate an OFDM transmission signal comprising the plurality of OFDM subcarriers, each modulated with one of the plurality of spread data symbols (see Shattil’705 claim 1).
Regarding claim 2, Shattil’705 discloses wherein the code-division multiplexer is configured to arrange the original data symbols in each of a plurality of length-N blocks to be spread by the DFT spreader, such that each of the plurality of data streams is spread with a code set corresponding to its spread-DFT code division multiple access channel (see Shattil’705 claim 1).
Regarding claim 3, Shattil’705 discloses wherein the DFT spreader comprises the code-division multiplexer (see Shattil’705 claim 2).
Regarding claim 4, Shattil’705 discloses further comprising a scheduler communicatively coupled to the code-division multiplexer and configured to assign each spread-DFT code division multiple access channel to one of a plurality of User Equipments (UEs) (see Shattil’705 claim 3).
Regarding claim 5, Shattil’705 discloses wherein the DFT spreader employs at least one of a set of orthogonal codes and a set of quasi-orthogonal codes to spread the multiplexed original data symbols (see Shattil’705 claim 4).
Regarding claim 6, Shattil’705 discloses wherein the OFDM transmission signal comprises a sequence of single-carrier frequency division multiple access (SC-FDMA) symbols, each SC-FDMA symbol comprising a plurality of code-division multiple-access channels (see Shattil’705 claim 5).
Regarding claim 7, Shattil’705 discloses wherein the mapper maps the plurality of DFT-spread data symbols to contiguous or non-contiguous OFDM subcarriers (see Shattil’705 claim 6).
Regarding claim 8, Shattil’705 discloses further comprising a scheduler configured to assign multiple ones of the plurality of data streams to a common Physical Resource Block (PRB) based on at least one of similarity in modulation scheme and similarity in scaling factor (see Shattil’705 claim 7).
Regarding claim 9, Shattil’705 discloses further comprising a layer mapper configured to map each PRB to at least one of a different layer and a different power amplifier (see Shattil’705 claim 8).
Regarding claim 10, Shattil’705 discloses a method, comprising:
multiplexing each of a plurality of data streams into a different one of a plurality of spread- Discrete Fourier Transform (DFT) code division multiple-access channels;
spreading multiplexed original data symbols to produce a plurality of DFT-spread data symbols;
mapping each one of the plurality of DFT-spread data symbols to one of a plurality of Orthogonal Frequency Division Multiplexing (OFDM) subcarriers; and
operating an inverse discrete Fourier transform (IDFT) on the DFT-spread data symbols to generate an OFDM transmission signal (see Shattil’705 claim 9).
Regarding claim 11, Shattil’705 discloses wherein each of the plurality of DFT-spread data symbols is a single-carrier frequency division multiple access (SC-FDMA) symbol comprising a plurality of sub-symbols that comprises the original data symbols code-division multiplexed into the plurality of spread-DFT code division multiple-access channels (see Shattil’705 claim 10).
Regarding claim 12, Shattil’705 discloses wherein the multiplexing arranges the original data symbols in each of a plurality of length-N blocks for spreading, such that each of the plurality of data streams is spread with a code set corresponding to its spread-DFT code division multiple access channel (see Shattil’705 claim 9).
Regarding claim 13, Shattil’705 discloses wherein the OFDM transmission signal is a downlink signal (see Shattil’705 claim 11).
Regarding claim 14, Shattil’705 discloses wherein the multiplexing further comprises assigning each spread DFT code division multiple access channel to one of a plurality of User Equipments (UEs) (see Shattil’705 claim 12).
Regarding claim 15, Shattil’705 discloses wherein the spreading employs at least one of a set of orthogonal codes and a set of quasi-orthogonal codes to spread the multiplexed original data symbols (see Shattil’705 claim 13).
Regarding claim 16, Shattil’705 discloses wherein the OFDM transmission signal comprises a sequence of single-carrier frequency division multiple access (SC FDMA) symbols, each SC-FDMA symbol comprising original data symbols multiplexed to a plurality of code-division multiple-access channels (see Shattil’705 claim 14).
Regarding claim 17, Shattil’705 discloses wherein the mapping is configured to map the plurality of DFT spread data symbols to contiguous or non-contiguous OFDM subcarriers (see Shattil’705 claim 15).
Regarding claim 18, Shattil’705 discloses further comprising assigning multiple ones of the plurality of data streams to a common Physical Resource Block (PRB) based on at least one of similarity in modulation scheme and similarity in scaling factor (see Shattil’705 claim 16).
Regarding claim 19, Shattil’705 discloses further comprising mapping each PRB to at least one of a different layer and a different power amplifier (see Shattil’705 claim 17).
Regarding claim 20, Shattil’705 discloses an Orthogonal Frequency Division Multiplexing (OFDM) transmitter apparatus configured to generate an OFDM multiple-access signal with low Peak-to-Average Power, the transmitter apparatus comprising at least one processor, at least one memory in electronic communication with the at least one processor, and instructions stored in the at least one memory, the instructions executable by the at least one processor to:
multiplex each of a plurality of data streams into a different one of a plurality of spread Discrete Fourier Transform (DFT) code division multiple-access channels;
spread multiplexed original data symbols to produce a plurality of DFT-spread data symbols;
map each one of the plurality of DFT-spread data symbols to one of a plurality of OFDM subcarriers; and perform an inverse discrete Fourier transform (IDFT) on the DFT-spread data symbols to generate an OFDM transmission signal (see Shattil’705 claim 18).
Regarding claim 21, Shattil’705 discloses wherein the instructions to multiplex provide for arranging the original data symbols in each of a plurality of length-N blocks for spreading, such that each of the plurality of data streams is spread with a code set corresponding to its spread-DFT code division multiple access channel (see Shattil’705 claim 18).
Regarding claim 22, Shattil’705 discloses wherein the instructions to multiplex provide for assigning each spread-DFT code division multiple access channel to one of a plurality of User Equipments (UEs) (see Shattil’705 claim 19).
Regarding claim 23, Shattil’705 discloses wherein the instructions to spread provide for employing at least one of a set of orthogonal codes and a set of quasi-orthogonal codes to spread the multiplexed original data symbols (see Shattil’705 claim 20).
Regarding claim 24, Shattil’705 discloses wherein the OFDM transmission signal comprises a sequence of single-carrier frequency division multiple access (SC-FDMA) symbols, each SC-FDMA symbol comprising original data symbols multiplexed to a plurality of code-division multiple-access channels (see Shattil’705 claim 21).
Regarding claim 25, Shattil’705 discloses wherein the instructions to map provides for mapping the plurality of DFT-spread data symbols to contiguous or non-contiguous OFDM sub carriers (see Shattil’705 claim 22).
Regarding claim 26, Shattil’705 discloses further comprising instructions to assign multiple ones of the plurality of data streams to a common Physical Resource Block (PRB) based on at least one of similarity in modulation scheme and similarity in scaling factor (see Shattil’705 claim 23).
Regarding claim 27, Shattil’705 discloses further comprising instructions to map each PRB to at least one of a different layer and a different power amplifier (see Shattil’705 claim 24).
Regarding claims 1-27, the difference between the instant application and Shattil’705 are minor and could be implied from the teachings of the claimed invention of the Shattil’705.
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Shattil’705, into the invention of the instant application, in order to support Peak-to-Average Power reduction of multicarrier waveforms (see Shattil’705, col. 1, lines 19-21).

Claims 1, 10 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 11 of the issued patent Shattil, US 9,768,842 B2 (Shattil’842 hereinafter), in view of disclosed prior art Ahn et al., US 2015/0195840 A1 (Ahn hereinafter), in view of disclosed prior art Bhushan et al., US 2012/0014392 A1 (Bhushan hereinafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent US 9,768,842 A1.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent US 9,768,842
1. An apparatus, comprising:
a code-division multiplexer configured to multiplex each of a plurality of data streams into a different one of a plurality of spread- Discrete Fourier Transform (DFT) code division multiple-access channels;
a DFT spreader configured to spread multiplexed original data symbols to produce a plurality of DFT-spread data symbols;

a mapper configured to map each one of the plurality of DFT-spread data symbols to one of a plurality of Orthogonal Frequency Division Multiplexing (OFDM) subcarriers; 





and an inverse discrete Fourier transform (IDFT) configured to generate an OFDM transmission signal comprising the plurality of OFDM subcarriers, each modulated with one of the plurality of spread data symbols.







10. A method, comprising:
multiplexing each of a plurality of data streams into a different one of a plurality of spread- Discrete Fourier Transform (DFT) code division multiple-access channels;
spreading multiplexed original data symbols to produce a plurality of DFT-spread data symbols;


mapping each one of the plurality of DFT-spread data symbols to one of a plurality of Orthogonal Frequency Division Multiplexing (OFDM) subcarriers; and







operating an inverse discrete Fourier transform (IDFT) on the DFT-spread data symbols to generate an OFDM transmission signal.







20. An Orthogonal Frequency Division Multiplexing (OFDM) transmitter apparatus configured to generate an OFDM multiple-access signal with low Peak-to-Average Power, the transmitter apparatus comprising at least one processor, at least one memory in electronic communication with the at least one processor, and instructions stored in the at least one memory, the instructions executable by the at least one processor to:
multiplex each of a plurality of data streams into a different one of a plurality of spread Discrete
Fourier Transform (DFT) code division multiple-access channels;
spread multiplexed original data symbols to produce a plurality of DFT-spread data symbols;
map each one of the plurality of DFT-spread data symbols to one of a plurality of OFDM subcarriers; and perform an inverse discrete Fourier transform (IDFT) on the DFT-spread data symbols to generate an OFDM transmission signal.






1. An OFDM transmitter, comprising:
an OFDM spreader configured to spread a plurality of data symbols with Fourier coefficients to generate a discrete Fourier Transform (DFT)-spread data signal;






a mapper configured to map the DFT-spread data signal to a plurality of OFDM subcarriers; and
an OFDM modulator configured to modulate the DFT spread data signal onto the plurality of OFDM subcarriers to produce an OFDM transmission signal comprising a superposition of the OFDM subcarriers,








wherein the OFDM spreader is configured to provide the superposition with a reduced peak-to-average power ratio.

11. A method, comprising:
multiplying a plurality of data symbols by a discrete Fourier Transform (DFT) spreading matrix to produce a plurality of DFT-spread symbols;






mapping the plurality of DFT-spread symbols to a plurality of OFDM subcarriers; and
modulating the plurality of DFT-spread symbols onto a plurality of OFDM subcarriers to produce a DFT spread
OFDM signal to be transmitted into a wireless channel, wherein the DFT-spread OFDM signal comprises a superposition of the OFDM subcarriers, 






and wherein the DFT spreading matrix is configured to provide the superposition with a reduced peak-to-average power ratio (PAPR).


1. An OFDM transmitter, comprising:
an OFDM spreader configured to spread a plurality of data symbols with Fourier coefficients to generate a discrete Fourier Transform (DFT)-spread data signal;
wherein the OFDM spreader is configured to provide the superposition with a reduced peak-to-average power ratio.










a mapper configured to map the DFT-spread data signal to a plurality of OFDM subcarriers; and
an OFDM modulator configured to modulate the DFT spread data signal onto the plurality of OFDM subcarriers to produce an OFDM transmission signal comprising a superposition of the OFDM subcarriers,
3. The OFDM transmitter recited in claim 1, wherein the OFDM modulator comprises an inverse fast Fourier transform.


Regarding claim 1, Shattil’842 discloses an apparatus, comprising:
a code-division multiplexer configured to multiplex each of a plurality of data streams into a different one of a plurality of spread- Discrete Fourier Transform (DFT) code division multiple-access channels; …
a mapper configured to map each one of the plurality of DFT-spread data symbols to one of a plurality of Orthogonal Frequency Division Multiplexing (OFDM) subcarriers (see Shattil’842 claim 1); 
Regarding claim 10,  Shattil’842 discloses a method, comprising:
multiplexing each of a plurality of data streams into a different one of a plurality of spread- Discrete Fourier Transform (DFT) code division multiple-access channels; …
mapping each one of the plurality of DFT-spread data symbols to one of a plurality of Orthogonal Frequency Division Multiplexing (OFDM) subcarriers (see Shattil’842 claim 11); 
Regarding claim 20, Shattil’842 discloses an Orthogonal Frequency Division Multiplexing (OFDM) transmitter apparatus configured to generate an OFDM multiple-access signal with low Peak-to-Average Power, the transmitter apparatus comprising at least one processor, at least one memory in electronic communication with the at least one processor, and instructions stored in the at least one memory, … 
map each one of the plurality of DFT-spread data symbols to one of a plurality of OFDM subcarriers; and perform an inverse discrete Fourier transform (IDFT) on the DFT-spread data symbols to generate an OFDM transmission signal (see Shattil’842 claims 1 and 3).
Regarding claims 1, 10 and 20, Shattil’842 does not explicitly disclose the following features.
Regarding claim 1, a DFT spreader configured to spread multiplexed original data symbols to produce a plurality of DFT-spread data symbols; …
and an inverse discrete Fourier transform (IDFT) configured to generate an OFDM transmission signal comprising the plurality of OFDM subcarriers, each modulated with one of the plurality of spread data symbols.
Regarding claim 10, spreading multiplexed original data symbols to produce a plurality of DFT-spread data symbols; …and
operating an inverse discrete Fourier transform (IDFT) on the DFT-spread data symbols to generate an OFDM transmission signal.
Regarding claim 20, the instructions executable by the at least one processor to:
multiplex each of a plurality of data streams into a different one of a plurality of spread Discrete Fourier Transform (DFT) code division multiple-access channels;
spread multiplexed original data symbols to produce a plurality of DFT-spread data symbols;
In the same filed of endeavor (e.g., communication system) Ahn discloses a method for performing a radio access in a wireless communication system that comprises the following features.
Regarding claim 1, a DFT spreader configured to spread multiplexed original data symbols to produce a plurality of DFT-spread data symbols (Data symbol sequences applied to the DFT spreading module may be represented by d(0), ... , d(Msymb-1). Each data symbol may be represented by a real number or a complex number according to a modulation scheme. The DFT spreading module processes Nu data symbols at one time, so that a data symbol sequence is divided into Msymb/Nu sets; see Ahn, paragraph [0069]); 
Regarding claim 10, spreading multiplexed original data symbols to produce a plurality of DFT-spread data symbols (Data symbol sequences applied to the DFT spreading module may be represented by d(0), ... , d(Msymb-1). Each data symbol may be represented by a real number or a complex number according to a modulation scheme. The DFT spreading module processes Nu data symbols at one time, so that a data symbol sequence is divided into Msymb/Nu sets; see Ahn, paragraph [0069]);
Regarding claim 20, spread multiplexed original data symbols to produce a plurality of DFT-spread data symbols (Data symbol sequences applied to the DFT spreading module may be represented by d(0), ... , d(Msymb-1). Each data symbol may be represented by a real number or a complex number according to a modulation scheme. The DFT spreading module processes Nu data symbols at one time, so that a data symbol sequence is divided into Msymb/Nu sets; see Ahn, paragraph [0069]);
It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of the instant application by implementing the features as taught by Ahn in order to provide a method for performing a radio access in a wireless communication system. The motivation to do so is to provide a method for reducing a Peak to Average Power (PAPR ratio) (see Ahn, abstract and paragraph [0002]).
Shattil’842 and Ahn do not explicitly disclose the following features.
Regarding claim 1, and an inverse discrete Fourier transform (IDFT) configured to generate an OFDM transmission signal comprising the plurality of OFDM subcarriers, each modulated with one of the plurality of spread data symbols.
Regarding claim 10, and operating an inverse discrete Fourier transform (IDFT) on the DFT-spread data symbols to generate an OFDM transmission signal.
Regarding claim 20, the instructions executable by the at least one processor to:
multiplex each of a plurality of data streams into a different one of a plurality of spread Discrete Fourier Transform (DFT) code division multiple-access channels;
In the same filed of endeavor (e.g., communication system) Bhushan discloses a method related to selecting a Code division multiplexing (CDM) or orthogonal frequency division multiplexing (OFDM) for each traffic segment that corresponds to specific time frequency resources that comprises the following features.
Regarding claim 1, and an inverse discrete Fourier transform (IDFT) configured to generate an OFDM transmission signal comprising the plurality of OFDM subcarriers (An inverse discrete Fourier transform (IDFT) unit 1060 performs a K-point IDFT on the data symbols and zero symbols for K total subcarriers in each OFDM symbol period; see Bhushan, paragraph [0072]), each modulated with one of the plurality of spread data symbols (Each subcarrier may be modulated with data. In general, modulation symbols are sent in the frequency domain with OFDM and in the time domain with SC-FDM; see Bhushan, paragraph [0041]).
Regarding claim 10, and operating an inverse discrete Fourier transform (IDFT) on the DFT-spread data symbols to generate an OFDM transmission signal (An inverse discrete Fourier transform (IDFT) unit 1060 performs a K-point IDFT on the data symbols and zero symbols for K total subcarriers in each OFDM symbol period; see Bhushan, paragraph [0072]).
Regarding claim 20, the instructions executable by the at least one processor to:
multiplex each of a plurality of data streams into a different one of a plurality of spread Discrete Fourier Transform (DFT) code division multiple-access channels (a TX CDM processor 1110 receives and processes traffic data to be sent using CDM, signaling, and pilot and provides output chips. Processor 1110 may include units 1012 through 1026 in FIG.10. A DFT unit 1112 performs an L-point DFT on the output chips in each OFDM symbol period and provides L frequency-domain symbols for L subcarriers; see Bhushan, paragraph [0074]);
It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of the instant application by implementing the features as taught by Shattil’842 and Ahn in order to provide a method for performing a radio access in a wireless communication system. The motivation to do so is to provide a method related to efficiently sending data in a wireless communication system  (see Bushan, abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4-7, 10, 14-17, 20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Bhushan et al., US 2012/0014392 A1 (Bhushan hereinafter), in view of disclosed prior art Ahn et al., US 2015/0195840 A1 (Ahn hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Bhushan discloses an apparatus (According to an aspect, an apparatus is described which selects CDM or OFDM for each of at least one traffic segment; see Bhushan, paragraph [0009]), comprising:
a code-division multiplexer configured to multiplex each of a plurality of data streams into a different one of a plurality of spread- Discrete Fourier Transform (DFT) code division multiple-access channels (a TX CDM processor 1110 receives and processes traffic data to be sent using CDM, signaling, and pilot and provides output chips. Processor 1110 may include units 1012 through 1026 in FIG.10. A DFT unit 1112 performs an L-point DFT on the output chips in each OFDM symbol period and provides L frequency-domain symbols for L subcarriers; see Bhushan, paragraph [0074]);
… a mapper configured to map each one of the plurality of DFT-spread data symbols to one of a plurality of Orthogonal Frequency Division Multiplexing (OFDM) subcarriers (A symbol-to-subcarrier mapper 1130 maps the frequency-domain symbols from DFT unit 1112 to subcarriers used for CDM and further maps the data symbols from symbol mapper 1122 to subcarriers used for OFDM; see Bhushan, paragraph [0075]); and
an inverse discrete Fourier transform (IDFT) configured to generate an OFDM transmission signal comprising the plurality of OFDM subcarriers (An inverse discrete Fourier transform (IDFT) unit 1060 performs a K-point IDFT on the data symbols and zero symbols for K total subcarriers in each OFDM symbol period; see Bhushan, paragraph [0072]), each modulated with one of the plurality of spread data symbols (Each subcarrier may be modulated with data. In general, modulation symbols are sent in the frequency domain with OFDM and in the time domain with SC-FDM; see Bhushan, paragraph [0041]).
Regarding claim 10, Bhushan discloses a method (According to an aspect, an apparatus is described which selects CDM or OFDM for each of at least one traffic segment; see Bhushan, paragraph [0009]), comprising:
multiplexing each of a plurality of data streams into a different one of a plurality of spread- Discrete Fourier Transform (DFT) code division multiple-access channels (a TX CDM processor 1110 receives and processes traffic data to be sent using CDM, signaling, and pilot and provides output chips. Processor 1110 may include units 1012 through 1026 in FIG.10. A DFT unit 1112 performs an L-point DFT on the output chips in each OFDM symbol period and provides L frequency-domain symbols for L subcarriers; see Bhushan, paragraph [0074]); …
mapping each one of the plurality of DFT-spread data symbols to one of a plurality of Orthogonal Frequency Division Multiplexing (OFDM) subcarriers (A symbol-to-subcarrier mapper 1130 maps the frequency-domain symbols from DFT unit 1112 to subcarriers used for CDM and further maps the data symbols from symbol mapper 1122 to subcarriers used for OFDM; see Bhushan, paragraph [0075]); and
operating an inverse discrete Fourier transform (IDFT) on the DFT-spread data symbols to generate an OFDM transmission signal (An inverse discrete Fourier transform (IDFT) unit 1060 performs a K-point IDFT on the data symbols and zero symbols for K total subcarriers in each OFDM symbol period; see Bhushan, paragraph [0072]).
Regarding claim 20, Bhushan discloses … the transmitter apparatus comprising at least one processor (see Bhushan, Fig. 9, elements 920, 930, 960 and 970), at least one memory in electronic communication with the at least one processor (see Bhushan, Fig. 9, elements 930, 932, 970 and 972), and instructions stored in the at least one memory (Controllers 930 and 970 direct the operation at access point 110 and terminal 120, respectively. Memories 932 and 972 store program codes and data for access point 110 and terminal 120, respectively; see Bhushan, paragraph [0069]), the instructions executable by the at least one processor to:
multiplex each of a plurality of data streams into a different one of a plurality of spread Discrete Fourier Transform (DFT) code division multiple-access channels (a TX CDM processor 1110 receives and processes traffic data to be sent using CDM, signaling, and pilot and provides output chips. Processor 1110 may include units 1012 through 1026 in FIG.10. A DFT unit 1112 performs an L-point DFT on the output chips in each OFDM symbol period and provides L frequency-domain symbols for L subcarriers; see Bhushan, paragraph [0074]); … 
map each one of the plurality of DFT-spread data symbols to one of a plurality of OFDM subcarriers (A symbol-to-subcarrier mapper 1130 maps the frequency-domain symbols from DFT unit 1112 to subcarriers used for CDM and further maps the data symbols from symbol mapper 1122 to subcarriers used for OFDM; see Bhushan, paragraph [0075]); and perform an inverse discrete Fourier transform (IDFT) on the DFT-spread data symbols to generate an OFDM transmission signal (An inverse discrete Fourier transform (IDFT) unit 1060 performs a K-point IDFT on the data symbols and zero symbols for K total subcarriers in each OFDM symbol period; see Bhushan, paragraph [0072]).
Regarding claims 1, 10 and 20, Bhushan does not explicitly disclose the following features.
Regarding claim 1, a DFT spreader configured to spread multiplexed original data symbols to produce a plurality of DFT-spread data symbols;
Regarding claim 10, spreading multiplexed original data symbols to produce a plurality of DFT-spread data symbols;
Regarding claim 20, An Orthogonal Frequency Division Multiplexing (OFDM) transmitter apparatus configured to generate an OFDM multiple-access signal with low Peak-to-Average Power, … spread multiplexed original data symbols to produce a plurality of DFT-spread data symbols;
In the same filed of endeavor (e.g., communication system) Ahn discloses a method for performing a radio access in a wireless communication system that comprises the following features.
Regarding claim 1, a DFT spreader configured to spread multiplexed original data symbols to produce a plurality of DFT-spread data symbols (Data symbol sequences applied to the DFT spreading module may be represented by d(0), ... , d(Msymb-1). Each data symbol may be represented by a real number or a complex number according to a modulation scheme. The DFT spreading module processes Nu data symbols at one time, so that a data symbol sequence is divided into Msymb/Nu sets; see Ahn, paragraph [0069]);
Regarding claim 10, spreading multiplexed original data symbols to produce a plurality of DFT-spread data symbols (Data symbol sequences applied to the DFT spreading module may be represented by d(0), ... , d(Msymb-1). Each data symbol may be represented by a real number or a complex number according to a modulation scheme. The DFT spreading module processes Nu data symbols at one time, so that a data symbol sequence is divided into Msymb/Nu sets; see Ahn, paragraph [0069]);
Regarding claim 20, an Orthogonal Frequency Division Multiplexing (OFDM) transmitter apparatus configured to generate an OFDM multiple-access signal with low Peak-to-Average Power (The present invention relates to a wireless communication system, and more particularly to a wireless communication system for supporting at least one of Single Carrier Frequency Division Multiple Access (SC-FDMA), Multi Carrier-Frequency Division Multiple Access (MC-FDMA), and Orthogonal Frequency Division Multiple Access (OFDMA). In particular, the present invention relates to a radio access method for reducing a Peak to Average Power Ratio (PAPR) in the wireless communication system; see Ahn, paragraph [0002]), … spread multiplexed original data symbols to produce a plurality of DFT-spread data symbols (Data symbol sequences applied to the DFT spreading module may be represented by d(0), ... , d(Msymb-1). Each data symbol may be represented by a real number or a complex number according to a modulation scheme. The DFT spreading module processes Nu data symbols at one time, so that a data symbol sequence is divided into Msymb/Nu sets; see Ahn, paragraph [0069]);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Ahn regarding performing a radio access in a wireless communication system into the method related to efficiently sending data in a wireless communication system of Bhushan. The motivation to do so is to provide a method for reducing a Peak to Average Power (PAPR ratio) (see Ahn, abstract and paragraph [0002]).
Regarding claim 5, Bhushan further discloses wherein the DFT spreader employs at least one of a set of orthogonal codes and a set of quasi-orthogonal codes to spread the multiplexed original data symbols (ADFT unit 1112 performs an L-point DFT on the output chips in each OFDM symbol period and provides L frequency-domain symbols for L subcarriers; see Bhushan, paragraph [0074]. Also see paragraph [0009], “CDM data is data processed based on CDM, e.g., channelized with different orthogonal codes”).
Regarding claim 6, Bhushan further discloses wherein the OFDM transmission signal comprises a sequence of single-carrier frequency division multiple access (SC-FDMA) symbols (It may be desirable to use OFDM and/or single carrier frequency division multiplexing (SC-FDM) for data sent in the traffic segments. OFDM and SC-FDM partition the available bandwidth into multiple orthogonal subcarriers, which are also referred to as tones, bins, etc. Each subcarrier may be modulated with data. In general, modulation symbols are sent in the frequency domain with OFDM and in the time domain with SC-FDM; see Bhushan, paragraph [0041]), each SC-FDMA symbol comprising a plurality of code-division multiple-access channels (Logical channels Ch1, Ch2 and Ch3 thus correspond to subcarriers that overlap with HRPD carriers 1, 2 and 3, respectively. Logical channels Ch1, Ch2 and Ch3 may switch between CDM and OFDM in each slot, each half-slot, etc.; see Bhushan, paragraph [0061]. Also see paragraph [0044], “FIG. 38 shows a single-carrier slot structure 302 that supports CDM and OFDM in HRPD. A half-slot includes (i) an overhead segment composed of a 96-chip pilot segment and two 64-chip MAC segments and (ii) two traffic segments on both sides of the overhead segment. In one design, CDM or OFDM may be selected for each traffic segment. In this design, each traffic segment may carry CDM data if CDM is selected or one or more OFDM symbols if OFDM is selected”).
Regarding claim 15, Bhushan further discloses wherein the spreading employs at least one of a set of orthogonal codes and a set of quasi-orthogonal codes to spread the multiplexed original data symbols (ADFT unit 1112 performs an L-point DFT on the output chips in each OFDM symbol period and provides L frequency-domain symbols for L subcarriers; see Bhushan, paragraph [0074]. Also see paragraph [0009], “CDM data is data processed based on CDM, e.g., channelized with different orthogonal codes”).
Regarding claim 16, Bhushan further discloses wherein the OFDM transmission signal comprises a sequence of single-carrier frequency division multiple access (SC-FDMA) symbols (It may be desirable to use OFDM and/or single carrier frequency division multiplexing (SC-FDM) for data sent in the traffic segments. OFDM and SC-FDM partition the available bandwidth into multiple orthogonal subcarriers, which are also referred to as tones, bins, etc. Each subcarrier may be modulated with data. In general, modulation symbols are sent in the frequency domain with OFDM and in the time domain with SC-FDM; see Bhushan, paragraph [0041]), each SC-FDMA symbol comprising original data symbols multiplexed to a plurality of code-division multiple-access channels (Logical channels Ch1, Ch2 and Ch3 thus correspond to subcarriers that overlap with HRPD carriers 1, 2 and 3, respectively. Logical channels Ch1, Ch2 and Ch3 may switch between CDM and OFDM in each slot, each half-slot, etc.; see Bhushan, paragraph [0061]. Also see paragraph [0044], “FIG. 38 shows a single-carrier slot structure 302 that supports CDM and OFDM in HRPD. A half-slot includes (i) an overhead segment composed of a 96-chip pilot segment and two 64-chip MAC segments and (ii) two traffic segments on both sides of the overhead segment. In one design, CDM or OFDM may be selected for each traffic segment. In this design, each traffic segment may carry CDM data if CDM is selected or one or more OFDM symbols if OFDM is selected”).
Regarding claim 23, Bhushan further discloses wherein the instructions to spread provide for employing at least one of a set of orthogonal codes and a set of quasi-orthogonal codes to spread the multiplexed original data symbols (ADFT unit 1112 performs an L-point DFT on the output chips in each OFDM symbol period and provides L frequency-domain symbols for L subcarriers; see Bhushan, paragraph [0074]. Also see paragraph [0009], “CDM data is data processed based on CDM, e.g., channelized with different orthogonal codes”).
Regarding claim 24, Bhushan further discloses wherein the OFDM transmission signal comprises a sequence of single-carrier frequency division multiple access (SC-FDMA) symbols (It may be desirable to use OFDM and/or single carrier frequency division multiplexing (SC-FDM) for data sent in the traffic segments. OFDM and SC-FDM partition the available bandwidth into multiple orthogonal subcarriers, which are also referred to as tones, bins, etc. Each subcarrier may be modulated with data. In general, modulation symbols are sent in the frequency domain with OFDM and in the time domain with SC-FDM; see Bhushan, paragraph [0041]), each SC-FDMA symbol comprising original data symbols multiplexed to a plurality of code-division multiple-access channels (Logical channels Ch1, Ch2 and Ch3 thus correspond to subcarriers that overlap with HRPD carriers 1, 2 and 3, respectively. Logical channels Ch1, Ch2 and Ch3 may switch between CDM and OFDM in each slot, each half-slot, etc.; see Bhushan, paragraph [0061]. Also see paragraph [0044], “FIG. 38 shows a single-carrier slot structure 302 that supports CDM and OFDM in HRPD. A half-slot includes (i) an overhead segment composed of a 96-chip pilot segment and two 64-chip MAC segments and (ii) two traffic segments on both sides of the overhead segment. In one design, CDM or OFDM may be selected for each traffic segment. In this design, each traffic segment may carry CDM data if CDM is selected or one or more OFDM symbols if OFDM is selected”).
Regarding claims 4, 7, 14, 17, 22 and 25, Bhushan does not explicitly disclose the following features.
Regarding claim 4, further comprising a scheduler communicatively coupled to the code-division multiplexer and configured to assign each spread-DFT code division multiple access channel to one of a plurality of User Equipments (UEs).
Regarding claim 7, wherein the mapper maps the plurality of DFT-spread data symbols to contiguous or non-contiguous OFDM subcarriers.
Regarding claim 14, wherein the multiplexing further comprises assigning each spread DFT code division multiple access channel to one of a plurality of User Equipments (UEs).
Regarding claim 17, wherein the mapping is configured to map the plurality of DFT spread data symbols to contiguous or non-contiguous OFDM subcarriers.
Regarding claim 22, wherein the instructions to multiplex provide for assigning each spread-DFT code division multiple access channel to one of a plurality of User Equipments (UEs).
Regarding claim 25, wherein the instructions to map provides for mapping the plurality of DFT-spread data symbols to contiguous or non-contiguous OFDM sub carriers.
In the same filed of endeavor (e.g., communication system) Ahn discloses a method for performing a radio access in a wireless communication system that comprises the following features.
Regarding claim 4, further comprising a scheduler communicatively coupled to the code-division multiplexer and configured to assign each spread-DFT code division multiple access channel to one of a plurality of User Equipments (UEs) (FIG.10 is a block diagram illustrating an example of a clustered DFT-s-OFDMA transmitter. For convenience of description, it is assumed that the transmitter 1000 of FIG. includes a Serial/Parallel (S/P) converter 1004, an Nu-point DFT spreading module 1006, a symbol to subcarrier mapping module 1008, and an Ne-point IFFT module 1010. Herein, Nu is the number of scheduled subcarriers, and Ne is the total number of subcarriers contained in a system bandwidth (system BW).; see Ahn, paragraph [0076]. Also see paragraph [0068, “Another UE (i.e., the latter UE) receives an allocation to available subcarriers from among the Ne-Nu remaining subcarriers that have been left after being used by the former UE, so that the latter UE transmits data using the allocated available subcarriers”).
Regarding claim 7, wherein the mapper maps the plurality of DFT-spread data symbols to contiguous or non-contiguous OFDM subcarriers (mapping each of the plural first sequences to one or more clusters in each of the plural subbands, wherein at least one of the plural frequency domain sequences is mapped to two or more clusters, and each cluster consists of contiguous subcarriers; see Ahn, claim 1. Also see paragraph [0073], “an interleaved DFT-s-OFDMA scheme, a localized DFT-s-OFDMA scheme, a clustered DFT-s-OFDMA scheme, and the like may be used as such subdivision DFT-s-OFDMA schemes and as such a detailed description thereof will hereinafter be described on the basis of a subcarrier mapping scheme”).
Regarding claim 14, wherein the multiplexing further comprises assigning each spread DFT code division multiple access channel to one of a plurality of User Equipments (UEs) (FIG.10 is a block diagram illustrating an example of a clustered DFT-s-OFDMA transmitter. For convenience of description, it is assumed that the transmitter 1000 of FIG. includes a Serial/Parallel (S/P) converter 1004, an Nu-point DFT spreading module 1006, a symbol to subcarrier mapping module 1008, and an Ne-point IFFT module 1010. Herein, Nu is the number of scheduled subcarriers, and Ne is the total number of subcarriers contained in a system bandwidth (system BW).; see Ahn, paragraph [0076]. Also see paragraph [0068, “Another UE (i.e., the latter UE) receives an allocation to available subcarriers from among the Ne-Nu remaining subcarriers that have been left after being used by the former UE, so that the latter UE transmits data using the allocated available subcarriers”).
Regarding claim 17, wherein the mapping is configured to map the plurality of DFT spread data symbols to contiguous or non-contiguous OFDM subcarriers (mapping each of the plural first sequences to one or more clusters in each of the plural subbands, wherein at least one of the plural frequency domain sequences is mapped to two or more clusters, and each cluster consists of contiguous subcarriers; see Ahn, claim 1. Also see paragraph [0073], “an interleaved DFT-s-OFDMA scheme, a localized DFT-s-OFDMA scheme, a clustered DFT-s-OFDMA scheme, and the like may be used as such subdivision DFT-s-OFDMA schemes and as such a detailed description thereof will hereinafter be described on the basis of a subcarrier mapping scheme”).
Regarding claim 22, wherein the instructions to multiplex provide for assigning each spread-DFT code division multiple access channel to one of a plurality of User Equipments (UEs) (FIG.10 is a block diagram illustrating an example of a clustered DFT-s-OFDMA transmitter. For convenience of description, it is assumed that the transmitter 1000 of FIG. includes a Serial/Parallel (S/P) converter 1004, an Nu-point DFT spreading module 1006, a symbol to subcarrier mapping module 1008, and an Ne-point IFFT module 1010. Herein, Nu is the number of scheduled subcarriers, and Ne is the total number of subcarriers contained in a system bandwidth (system BW).; see Ahn, paragraph [0076]. Also see paragraph [0068, “Another UE (i.e., the latter UE) receives an allocation to available subcarriers from among the Ne-Nu remaining subcarriers that have been left after being used by the former UE, so that the latter UE transmits data using the allocated available subcarriers”).
Regarding claim 25, wherein the instructions to map provides for mapping the plurality of DFT-spread data symbols to contiguous or non-contiguous OFDM sub carriers (mapping each of the plural first sequences to one or more clusters in each of the plural subbands, wherein at least one of the plural frequency domain sequences is mapped to two or more clusters, and each cluster consists of contiguous subcarriers; see Ahn, claim 1. Also see paragraph [0073], “an interleaved DFT-s-OFDMA scheme, a localized DFT-s-OFDMA scheme, a clustered DFT-s-OFDMA scheme, and the like may be used as such subdivision DFT-s-OFDMA schemes and as such a detailed description thereof will hereinafter be described on the basis of a subcarrier mapping scheme”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Ahn regarding performing a radio access in a wireless communication system into the method related to efficiently sending data in a wireless communication system of Bhushan. The motivation to do so is to provide a method for reducing a Peak to Average Power (PAPR ratio) (see Ahn, abstract and paragraph [0002]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Bhushan et al., US 2012/0014392 A1 (Bhushan hereinafter), in view of disclosed prior art Ahn et al., US 2015/0195840 A1 (Ahn hereinafter), as applied to the claims above and further in view of disclosed prior art Yoo et al., US 2017/0295000 A1 (Yoo hereinafter).
Here is how the references teach the claims.
Regarding claim 3, Bhushan and Ahn discloses the apparatus of Claim 1, Bhushan and Ahn do not explicitly disclose wherein the DFT spreader comprises the code-division multiplexer.
In the same field of endeavor (e.g., communication system) Yoo discloses method and devices for wireless communication that comprises wherein the DFT spreader comprises the code-division multiplexer (In some cases, the CDM group time dimension may be based on Walsh codes-among other information. The CDM group may be associated with a distinct spreading factor (e.g., 2, 4). In some examples, the frequency dimension spreading may be based DFT spreading or other methods; see Yoo, paragraph [0059]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Yoo regarding multiplexing reference signals for different antenna ports using a code division multiplexing (CDM) group spreading in a time and frequency dimension into the method related to efficiently sending data in a wireless communication system of Bhushan and Ahn. The motivation to do so is to provide a method for efficiently managing resource usage (see Yoo, paragraph abstract and [0004]).

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Bhushan et al., US 2012/0014392 A1 (Bhushan hereinafter), in view of disclosed prior art Ahn et al., US 2015/0195840 A1 (Ahn hereinafter), as applied to the claims above and further in view of disclosed prior art Han et al., US 2015/0009971 A1 (Han hereinafter).
Here is how the references teach the claims.
Regarding claims 11 and 13, Bhushan and Ahn discloses the method of Claim 10, Bhushan and Ahn do not explicitly disclose the following features.
Regarding claim 11, wherein each of the plurality of DFT-spread data symbols is a single-carrier frequency division multiple access (SC-FDMA) symbol comprising a plurality of sub-symbols that comprises the original data symbols code-division multiplexed into the plurality of spread-DFT code division multiple-access channels.
Regarding claim 13, wherein the OFDM transmission signal is a downlink signal.
In the same field of endeavor (e.g., communication system) Han discloses a related to transmitting control information in a wireless communication system that comprises the following feature. 
Regarding claim 11, wherein each of the plurality of DFT-spread data symbols is a single-carrier frequency division multiple access (SC-FDMA) symbol comprising a plurality of sub-symbols that comprises the original data symbols code-division multiplexed into the plurality of spread-DFT code division multiple-access channels (UE multiplexing can be achieved by applying CDM before being subjected to the DFT precoder. For example, the signal before being subjected to the DFT precoder is a time domain signal, and thus CDM can be implemented through circular shift (or cyclic shift) or Walsh (or DFT) spreading. CDM can be performed at the information bit level, encoded bit level and modulation symbol level. Specifically, a case of multiplexing 2 UEs to one SC-FDMA symbol using a Walsh code with SF=2 is exemplified; see Han, paragraph [0183]).
Regarding claim 13, wherein the OFDM transmission signal is a downlink signal (Accordingly, uplink signal transmission uses SC-FDMA while downlink signal transmission uses OFDMA, as described above with reference to FIGS. 2 and 3; see Han, paragraph [0059]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Han regarding transmitting  control information into the method related to efficiently sending data in a wireless communication system of Bhushan and Ahn. The motivation to do so is to provide a method for efficiently managing and transmitting resources for control information (see Han, paragraphs [0001] and [0003]).

Allowable Subject Matter
Claims 2, 8, 9, 12, 18, 19, 21, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Shattil et al., US 2016/0094318 A1: discloses an OFDM transmitter comprising a Discrete Fourier Transform (DFT) spreader configured to spread reference-signal symbols with Fourier coefficients to generate DFT-spread reference symbols, which are mapped to OFDM subcarriers. An OFDM modulator, such as an inverse-DFT, modulates the DFT-spread reference symbols onto the OFDM subcarriers to produce an OFDM transmission signal with low peak-to-average power (see Shattil abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 09/24/2022